
	

113 HR 5724 IH: Permanent Investment in Health Research Act of 2014
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5724
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2014
			Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Budget and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to provide funding for the National Institutes of Health.
	
	
		1.Short titleThis Act may be cited as the Permanent Investment in Health Research Act of 2014.
		2.Funding for National Institutes of Health
			(a)FundingSection 402A(a) of the Public Health Service Act (42 U.S.C. 282a(a)) is amended to read as follows:
				
					(a)In generalOut of any money in the Treasury not otherwise appropriated, for the purpose of carrying out this
			 title, there are hereby appropriated to the National Institutes of Health,
			 to remain available until expended, the following amounts:
						(1)For fiscal year 2015, $32,000,000,000.
						(2)For each of fiscal years 2016 through 2024, the amount appropriated under this subsection for the
			 preceding fiscal year, adjusted by any percentage increase in nominal
			 gross domestic product during the preceding calendar year..
			(b)Conforming changeSection 402A(b) of the Public Health Service Act (42 U.S.C. 282a(b)) is amended by striking Of the amount authorized to be appropriated under subsection (a) and inserting Of the amount appropriated under subsection (a).
			(c)Exemption from sequestration ordersSubparagraph (A) of section 255(g)(1) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 (2 U.S.C. 905(g)(1)) is amended by inserting before the item relating
			 to Office of Thrift Supervision the following new item:National Institutes of Health (75–9915–0–1–552)..
			
